FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   March 23, 2009
                    UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



 WILLIAM LOGGINS,
               Petitioner-Appellant,                      No. 08-3227
          v.                                     (Case No. 07-CV-03113-JAR)
 SAM CLINE, Warden, Ellsworth                               (D. Kan.)
 Correctional Facility; ATTORNEY
 GENERAL OF KANSAS,
               Respondents-Appellees.


                                       ORDER *


Before HARTZ, McKAY, and O’BRIEN, Circuit Judges.


      Petitioner, a pro se state prisoner, seeks a certificate of appealability to

appeal the district court’s dismissal of his § 2254 habeas petition. In his habeas

petition, Petitioner raised numerous issues relating to the sufficiency of the

evidence, the representation he received at trial and on appeal, and several

claimed instances of prosecutorial and judicial misconduct. The district court’s

twenty-page memorandum and order considered each of the asserted issues and

determined that Petitioner was not entitled to federal habeas relief on any of these

grounds.


      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      To obtain a certificate of appealability, Petitioner must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In order

to meet this burden, he must demonstrate “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(internal quotation marks omitted).

      After carefully reviewing Petitioner’s brief, the district court’s disposition,

and the record on appeal, including the transcripts, rulings, and other records

from the state court proceedings, we conclude that reasonable jurists would not

debate the district court’s denial of Petitioner’s claims. For substantially the

reasons given by the district court, we DENY Petitioner’s request for a certificate

of appealability and DISMISS the appeal.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-